Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158795(79)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  CHARLES C. BUTLER, Personal                                                                          Elizabeth T. Clement
  Representative of the ESTATE OF                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
  HARISHKUMAR PATEL,
               Plaintiff-Appellee,
                                                                    SC: 158795
  v                                                                 COA: 337851
                                                                    Berrien CC: 12-000336-NP
  REINALT-THOMAS CORPORATION, doing
  business as DISCOUNT TIRE COMPANY,
               Defendant,
  and
  GOODYEAR TIRE & RUBBER COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to substitute Charles
  C. Butler as the named Personal Representative is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 20, 2019

                                                                               Clerk